UNITED STATES Securities and exchange commission Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 333-172896 NORTH AMERICAN OIL & GAS CORP. (exact name of registrant as specified in its charter) Nevada 98-087028 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 56 E. Main St. Suite 202 Ventura, CA 93001 (Address of principal executive offices) (Zip Code) (805) 643-0385 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 20, 2013, there were 60,125,000 shares of registrant’s common stock outstanding. NORTH AMERICAN OIL & GAS CORP. Table of Contents PART I: FINANCIAL INFORMATION Item 1. Condensed Financial Statements Condensed ConsolidatedBalance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 and for the cumulative period from June 20, 2011 (inception) through March 31, 2013 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 and for the cumulative period from June 20, 2011 (inception) through March 31, 2013 (unaudited) 3 Condensed Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other information 13 Item 6. Exhibits 14 SIGNATURES 15 PART I -FINANCIAL INFORMATION NORTH AMERICAN OIL & GAS CORP. (A DEVELOPMENT STAGE COMPANY) Condensed Consolidated Balance Sheets March 31, 2013 December 31, 2012 (Unaudited) ASSETS Current Assets Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable Prepaid Expenses Total Current Assets Oil and Gas Properties, Successful Efforts method, Net Furniture, Fixtures, and Equipment, Net Deposits Total Non-current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Current Liabilities Accounts Payable $ $ Accounts Payable - Related Party Advance from Working Interest Owner Other Current Liabilities - Note Payable - Related party Total Current Liabilities Long-term Liabilities Asset Retirement Obligation Total Liabilities Commitments and Contingencies (Note 7) Shareholders' Equity (Deficit) Common Stock: $0.001 par value;200,000,000 shares authorized;60,125,000 shares issued and outstandingat both March 31, 2013 and December 31, 2012 Preferred Stock; 25,000,000 authorized; zero issued - - Additional paid-in capital (Deficit) Accumulated During the Development Stage ) ) Total Shareholders' Equity (Deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 1 NORTH AMERICAN OIL & GAS CORP. (A DEVELOPMENT STAGE COMPANY) Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, Cumulative Period from Inception June 20, 2011 Through March 31, Ordinary Income/Expense Oil and Gas Production Revenue $
